Citation Nr: 1017317	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for left 
knee instability, status-post total knee arthroplasty 
performed at the Richard L. Roudebush VA Medical Center in 
Indianapolis, Indiana, on March 6, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim 
for left knee instability, status-post total knee 
arthroplasty performed at the Richard L. Roudebush VA Medical 
Center (VAMC) in Indianapolis, Indiana, on March 6, 2003.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and her 
representative if further action is required on their part.


REMAND

The Veteran claims entitlement to VA compensation under the 
provisions of 38 U.S.C. § 1151 for additional disability of 
her left knee, which she claims was the result of surgery for 
a left total knee arthroplasty (TKA) that was performed at 
the Richard L. Roudebush VA Medical Center in Indianapolis, 
Indiana, on March 6, 2003.  Her claims file contains all 
records pertaining to this procedure, as well as all records 
of her treatment from VA and private healthcare sources from 
1966 up to July 2008.  

38 U.S.C. § 1151 provides that compensation shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  A disability or 
death is a qualifying additional disability or qualifying 
death under 38 U.S.C. § 1151 if the disability or death was 
not the result of the veteran's willful misconduct and - 

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death 
was:

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or

(B) an event not reasonably foreseeable.

Thus, to establish entitlement to compensation under 
38 U.S.C. § 1151, these factors must be shown: (1) 
disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability; and, (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

38 C.F.R. § 3.361 (2009) is the regulation that implements 38 
U.S.C. § 1151, and it also provides (in pertinent part) that 
-

(1) Care, treatment, or examination.  To establish 
that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or 
examination caused the veteran's additional 
disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a 
reasonable health care provider . . .

38 C.F.R. § 3.361(d).

The Veteran's clinical history shows that in 1956 she 
sustained a left knee injury while engaged in athletics and 
underwent surgical removal of her left medial meniscus.  Her 
left knee grew increasingly symptomatic later in life and by 
2003 she was diagnosed with severe osteoarthritis, which did 
not respond to conventional therapy.  She underwent surgery 
on March 6, 2003, for replacement of the left knee joint with 
a Smith & Nephew Genesis II prosthesis.  

VA records prior to surgery show a likely tear of the 
Veteran's anterior cruciate ligament as well as severe 
patellofemoral osteoarthritis on MRI study of her left knee 
in August 2000.  VA records following her left knee surgery 
in March 2003 indicate that poor results were obtained from 
the left TKA, as she continued to experience severe left knee 
pain with significant medial and lateral instability and 
patellofemoral subluxation.  A VA physician opined in June 
2004 that the Veteran would need additional surgery for a 
left patella resurfacing and possibly even a full revision of 
the left TKA.  
        
In correspondence dated in August 2005, the Veteran's private 
orthopedist, E.S.L., M.D., reported that his clinical 
findings revealed that her left TKA was performed without 
resurfacing of the patella, which was noted to be riding 
laterally in the patellofemoral groove.  Dr. E.S.L. noted 
that the prosthesis itself was placed in a manner such that 
the joint line was raised, which he opined may cause more 
patellar instability.  Dr. E.S.L.'s recommendation was a 
surgical revision of the left TKA with patellar resurfacing 
and replacement of the existing prosthesis with a constrained 
condylar knee (CCK) prosthesis.  In correspondence dated in 
September 2006, Dr. E.S.L. opined that the Veteran's pain and 
marked medial and lateral instability of her left knee were 
"probably (due) to the fact that her patellofemoral joint 
was not replaced and that her prosthesis was placed with poor 
stability of the knee."

The above evidence raised several questions as to whether or 
not there was fault on part of VA healthcare providers who 
performed the March 6, 2003 TKA on the Veteran's left knee.  
Therefore, in January 2010, the Board referred the claim for 
a VA medical expert opinion.  

The VA medical expert, who identified himself as the Chief 
Orthopedic Surgeon of the VA Medical Center in Dayton, Ohio, 
submitted an opinion to the Board in February 2010, in which 
he stated, in pertinent part, that without being able to view 
the actual X-ray films of the Veteran's left knee prosthesis 
from the time immediately after the March 6, 2002 TKA 
procedure, he was unable to provide an opinion as to whether 
or not there was fault on the part of VA healthcare providers 
regarding the position the prosthesis was placed relative to 
the Veteran's left knee joint line during the March 6, 2003 
left TKA, whether or not the surgical treatment caused the 
Veteran additional disability, and whether or not VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider.  

As obtaining an opinion addressing the aforementioned 
questions is necessary to adjudicate the claim on appeal, the 
Board finds that the February 2010 VA medical expert opinion 
is inadequate in its current state and that further 
development of the evidence is required before the claim can 
be referred back to the VA medical expert for an addendum 
opinion; specifically, to obtain the actual X-ray films of 
the Veteran's left knee prosthesis for the time period 
immediate following the March 6, 2003 TKA procedure, so that 
the medical expert may review them and provide the requested 
opinion.  In this regard, the Board notes that the Veteran's 
claims file includes the reports (but not the actual X-ray 
films referenced in these reports) of VA radiographic studies 
of the Veteran's left knee prosthesis that were taken 
immediate following the TKA procedure on March 6, 2003, as 
well as on subsequent follow-up treatments on March 21, 2003; 
May 2, 2003; July 25, 2003; September 19, 2003; October 21, 
2003; January 20, 2004; March 30, 2004; and July 20, 2004.  
To ensure that the VA medical expert will be able to base his 
addendum opinion on the clearest possible picture of the 
state of the Veteran's left TKA in the year immediately 
following her procedure, the actual X-ray films from the 
aforementioned dates should be obtained from the 
Indianapolis, Indiana, VAMC, for temporary inclusion in the 
evidence pending review by the VA medical expert.  After the 
VA medical expert has had the opportunity to review them, the 
films should be returned to the custody of the Indianapolis, 
Indiana, VAMC.  (The Veteran will be appropriately notified 
of the Veterans Health Administration opinion after an 
adequate and complete opinion is obtained.)

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain and associate 
with the claims file all records of VA 
treatment of the Veteran's left knee for 
the period from July 2008 to the present.   

2.  The RO should request that the 
Indianapolis, Indiana, VAMC, provide it 
with temporary custody of the actual X-
ray films of the Veteran's left knee that 
were obtained on March 6, 2003; March 21, 
2003; May 2, 2003; July 25, 2003; 
September 19, 2003; October 21, 2003; 
January 20, 2004; March 30, 2004; and 
July 20, 2004, for temporary inclusion in 
her claims file.  

3.  After the above X-ray films have been 
obtained and associated with the record, 
but prior to returning the claims file 
and X-ray films to the Board, the RO 
should arrange for the appropriate 
medical specialist to review these films 
and the Veteran's claims file and provide 
an opinion as to whether or not there was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on part of healthcare 
providers who performed the March 6, 2003 
left TKA regarding the position that the 
prosthesis was placed relative to the 
Veteran's left knee joint line.

In providing the above opinion, it should 
be determined whether the surgical 
treatment caused the Veteran additional 
disability to her left knee and whether 
VA failed to exercise the degree of care 
that would be expected of a reasonable 
health care provider.  In this regard, 
the medical specialist is advised to 
review the Veteran's VA medical records 
pertinent to the period immediately 
following her March 6, 2003 TKA, which 
include assessment of the stability of 
her left knee joint.

The opining specialist should provide a 
complete rationale for any opinion 
provided.  If he/she is unable to 
provide an opinion without resorting to 
speculation or conjecture, he/she should 
so state in his/her discussion.

4.  Afterwards, the RO should review the 
claims file to make certain that the 
aforementioned development and remand 
instructions have been fully and 
properly executed.  Any noncompliance 
found should be rectified with the 
appropriate development.  

5.  Thereafter, the RO should 
readjudicate the Veteran's claim of 
entitlement to compensation under 
38 U.S.C. § 1151 for left knee 
instability, status-post total knee 
arthroplasty performed at the Richard L. 
Roudebush VA Medical Center in 
Indianapolis, Indiana, on March 6, 2003.  
If the benefit sought on appeal is 
denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record (to include 
any actual X-ray films obtained) is 
returned to the Board for further 
appellate review, if appropriate.  The 
Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

